TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00273-CV


                                 Sally Schultz Blair, Appellant

                                                 v.

                                     Duane Blair, Appellee


            FROM THE 452ND DISTRICT COURT OF MCCULLOCH COUNTY
       NO. 2018128, THE HONORABLE ROBERT R. HOFMANN, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant’s brief was originally due on September 23, 2019. On October 11, 2019,

this Court sent a notice to appellant informing her that her brief was overdue and that a failure to

file a satisfactory response by October 21, 2019, would result in the dismissal of this appeal for

want of prosecution. To date, appellant has not filed a brief or a motion for extension of time.

Accordingly, we dismiss this appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                              __________________________________________
                                              Thomas J. Baker, Justice

Before Justices Goodwin, Baker, and Kelly

Dismissed for Want of Prosecution

Filed: December 19, 2019